DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered.
Applicant has argued that the additional references fail to teach the unexpected results shown. However, the argument is not persuasive because the applicant does not compare the closest prior art and does not provide a showing commensurate with the claimed invention. For example, applicant shows only one particular application of etching doped/undoped polysilicon (Declaration). Applicant does not provide an argument that the same composition as claimed would not be usefull for polishing copper, cobalt and/or tantalum as shown in the prior art references. It is noted that the Claims are not method claims and are not limited to a particular method of use. Further, the attached Declaration shows only a particular pH, amino acid and does not provide the full range for variables such as conductivity and % peroxide. For example, the low conductivity example 6 also contains pH lower than the claimed range. Note that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. in re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): in re Woodruf, 919 F.2d 1575, 16 USPO2d 1934 (Fed. Cir, 1990}
Regarding Claim 7, Applicant has previously argued that the prior art references are not analogous art because the polishing compositions are used for different purposes such as the substrate to be polished. However, the argument is not persuasive because the abrasive polishing compositions are clearly analogous art (abrasive polishing compositions) and there is no requirement that the same method is used for a claimed product. Note that MPEP 2141.01 which states that “a reference is analogous art to the claimed invention if (7) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem}; or (2) the reference is reasonably pertinent to the problem faced by the inventor (even i if is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” Further, note that the intended use of a claimed invention must result in a structural difference to patentably distinguish over the Prior Art. If the Prior Art structure is capable of performing the intended use then it meets the claim.

Clams 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068710 to Wang et al. in view of US 2017/0051181 to Grumbine et al.
Regarding Claim 1, Wang et al. teaches a polishing composition comprising an abrasive such as silica (Paragraph 32), nitrogen containing alkaline compound (Paragraph 32) and hydrogen peroxide 0-0.03% (Paragraph 43) by mass with a pH 7-12 (Paragraph 21).
Wang et al. does not expressly teach peroxide is 0-0.03% but teaches the broader range 0.0001 wt%-about 5 wt%. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use 0.0001 wt% or greater with predictable results. Further applicant has not provided a showing of unexpected results commensurate in scope with the broadly recited claims.
Wang et al. does not expressly teach pH exceeds 10. However, Wang et al. more broadly teaches a suitable range is 7-12 pH (Paragraph 19). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide pH 10 or greater with predictable results. Further applicant has not provided a showing of unexpected results commensurate in scope with the broadly recited claims.
Regarding Claims 1 and 6, Wang et al. does not expressly teach conductivity 0.05-0.25 mS/cm (50-250 µS/cm). However, low conductivity is a well-known control variable for polishing compositions containing liquid carrier and suspended colloidal silica abrasives. For example, Grumbine et al. teaches conductivity of 30-900 µS/cm (Paragraph 30) is suitable for polishing compositions containing abrasives such as silica. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a polishing composition with a low conductivity in the composition of Wang et al. with predictable results.
Regarding Claim 2, Wang et al. teaches basic amino acid (Paragraph 32) such as arginine.
Regarding Claims 3 and 4, Wang et al. does not expressly teach peroxide less than 0.02 or 0.01 but teaches the broader range 0.0001 wt%-about 5 wt% and teaches point of use (POU) for the oxidizer (0%). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use 0% or 0.0001 wt% or greater with predictable results. Further applicant has not provided a showing of unexpected results commensurate in scope with the broadly recited claims.
Regarding Claim 7 and 11, the limitations of polishing polycrystalline silicon have been considered, but the recited use of the composition does not materially affect the claimed composition.

Claims 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0045599 to Ye in view of US 2017/0051181 to Grumbine et al.
Regarding Claim 1, Ye teaches a polishing composition comprising an abrasive such as silica (Paragraph 14), nitrogen containing alkaline compound (Paragraphs 7-9, 22, 28, 30 and Table 1) and hydrogen peroxide 0-0.03% by mass (Paragraph 7) and pH exceeds 9 (Abstract and Paragraph 7).
Ye does not expressly teach peroxide 0-0.03% but teaches the broader range 0- 25wt% and that the oxidizer is optional. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use 0% or 0-0.03 wt% with predictable results. Further applicant has not provided a showing of unexpected results commensurate in scope with the broadly recited claims.
Regarding Claims 1 and 6, Ye does not expressly teach conductivity 0.05-0.25 mS/cm (50-250 µS/cm). However, low conductivity is a well-known control variable for polishing compositions containing liquid carrier and suspended colloidal silica abrasives. For example, Grumbine et al. teaches conductivity of 30-900 µS/cm (Paragraph 30) is suitable for polishing compositions containing abrasives such as silica. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a polishing composition with a low conductivity in the composition of Ye with predictable results.
Regarding Claim 2, Ye teaches basic amino acid (Paragraphs 7-9, 22, 28, 30 and Table 1).
Regarding Claims 3 and 4, Ye teaches peroxide less than 0.02 or 0.01 (Paragraph 7). Ye does not expressly teach peroxide less than 0.02 or 0.01 but teaches the broader range 0-25wt% and that the oxidizer is optional. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use 0% or 0-0.01 wt% with predictable results. Further applicant has not provided a showing of unexpected results commensurate in scope with the broadly recited claims.
Regarding Claims 7 and 11, the limitations of polishing polycrystalline silicon have been considered, but the recited use of the composition does not materially affect the claimed composition.

Claims 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0098697 to Shimazu et al. in view of US 2017/0051181 to Grumbine et al.
Shimazu et al. teaches a composition comprising silica (Paragraph 57), basic amino acid (Paragraph 21, 22 and 46), and peroxide 0.01-20% (Paragraph 63) with pH greater than 10 (Paragraph 53).
Shimazu et al. does not expressly teach peroxide 0-0.03% but teaches the broader overlapping range 0.01-20wt% (Paragraph 63). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use 0% or 0-0.03 wt% with predictable results. Further applicant has not provided a showing of unexpected results commensurate in scope with the broadly recited claims.
Regarding Claims 1 and 6, Wang et al. Shimazu et al. does not expressly teach conductivity 0.05-0.25 mS/cm (50-250 µS/cm). However, low conductivity is a well-known control variable for polishing compositions containing liquid carrier and suspended colloidal silica abrasives. For example, Grumbine et al. teaches conductivity of 30-900 µS/cm (Paragraph 30) is suitable for polishing compositions containing abrasives such as silica. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a polishing composition with a low conductivity in the composition of Shimazu et al. with predictable results.
Regarding Claim 2, Shimazu et al. teaches basic amino acid (Paragraph 46).
Regarding Claims 3 and 4, Shimazu et al. teaches peroxide less than 0.02 or equal to 0.01 (Paragraph 69). Shimazu et al. does not expressly teach less than 0.01 but teaches 0.01 and the amounts are close enough that one of ordinary skill in the art would consider the properties of the composition to be the same absent a showing of unexpected results. Note that a prima facie case of obviousness exists where the claimed arnocunis do not overlap with the prior art but are merely close. Titanium Metais Corp. of America v. Banner, 778 F.2d 775, 788, 227 USPQ 773, 779 (Fed. Gir, 1985). Further applicant has not provided a showing of unexpected results commensurate in scope with the broadly recited claims.
Regarding Claims 7 and 11, the limitations of polishing polycrystalline silicon have been considered, but the recited use of the composition does not materially affect the claimed composition.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068710 to Wang et al. (alternatively US 2013/0045599 to Ye or US 2002/0098697 to Shimazu et al.) in view of US 2017/0051181 to Grumbine et al. and in further view of US 2007/0128873 to Minamihaba et al.
Regarding Claim 10, as applied above, Wang et al. (alternatively Ye or Shimazu et al.) in view of Grumbine et al. teaches the method of the invention substantially as claimed, but does not expressly teach silica association degree. However, an association degree for silica less than 5 is conventional for CMP polishing since and scratches may occur greater than 5. (See US 2007/0128873 to Minamihaba et al. Paragraphs 43, 63, 64 and 87)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide an association degree greater than 1 and less than 5 in order to provide acceptable polishing results in the well known manner. 
		

Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior Art of Record fails to teach or render obvious the composition as recited in the context of the Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0053381 to Tsai et al.
 teaches a composition comprising abrasive, oxidizing agent and a basic (non-acidic) amino acid such as arginine as a germanium etching inhibitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716